DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims1-5, 7-13, 15- 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed  by Raskar et al  US 2007/0025720(hereinafter Raskar).

Regarding claim1,  Raskar  discloses an imaging system(see fig. 1, 9, 12 ), a method of reducing background light in an image, comprising: illuminating a scene with a predetermined light pulse([0034-0036] illuminating the scene); capturing a first image of the scene by exposing an image sensor to background light from the scene and one or more portions of the light pulse reflected or scattered from the scene([0034-0036], capturing  image 101 while the scene is illuminated, see fig. 5); capturing a second image of the scene by exposing the image ([0034], image 102 is captured with ambient lighting(background light) condition); capturing a third image of the scene by exposing the image sensor to background light from the scene([0034-0036], capturing  image 101 while the scene is illuminated, see fig. 5); combining the second image and the third image to produce a combined image(see fig. 5 image 101 and 102 combined to create image 104); and subtracting the combined image from the first image to produce the image(see fig. 5 the combined image 104 subtracted from image 101(third image) to produce image 105).

	Regarding claim7, Raskar discloses the method of claim 1, wherein combining the second image and the third image includes: weighting second image data to produce a weighted second image([0083], combining  ambient and flash image gradients using weights); weighting third image data to produce a weighted third image([0083], combining ambient and flash  image gradients using weights).; and summing the weighted second image and weighted third image together to produce the combined image. ([0083], combining image gradients using weights).

Regarding claim8, Raskar discloses the method of claim 1, wherein the imaging system is selected from the group consisting of a single pixel detector. 1D imaging system, a 2D imaging system, and a 3D imaging system (see fig. 1, 9, 12, camera).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raskar as applied in claim1, 7-8 above, further in view of Wernersson.

 Regarding claim2, Raskar teaches all the limitations of claim1 above but does not teach and Wernersson teaches allowing a predetermined  time period to elapse before capturing the second image (fig. 7 step701 and 703 performed sequentially and having a time delay/elapse between taking the first and second image data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delay capturing of image as in Wernersson in order to reduce negative effect of bluer cause by motion during capturing.

Regarding claim3, Wernersson teaches all the limitations of claim2 above but does not teach the predetermined time period is 50 µs or less. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set a small (50 µs or less) delay time period in order to reduce the amount of bluer caused by 


Claims4-5 are rejected for similar reason as described in claim3 above.

Claims 9-13, 15, 18-19   are  rejected under 35 U.S.C. 103 as being unpatentable over Wernersson in view of Banks et al US 2010/0128109 (hereinafter Banks).

Regarding claim9, Wernersson discloses a system (fig. 1, camera 100), comprising: a sensor configured to output one or more images in response to received light ([0033], camera unit 100 includes image capturing unit 130); and a processor configured to: cause the sensor to capture a first image of a scene, the first image including background light from the scene and one or more portions of a light pulse reflected or scattered from the scene (fig. 1 processor 180, [0065], fig. 7 step701, capture image data of an object using light for the source of light), cause the sensor to capture a second image of the scene, the second image including background light from the scene without the portions of the light pulse reflected or scattered from the scene(fig. 7 step 702, capturing a second image with no light from the source of light), and subtract the second image from the first image to produce a processed image(fig. 7step 703 create a difference image data by subtracting the second image data from the first image data)  but does not teach an electro-optic modulator, located along an optical axis of the system, configured to modulate as a function of time an intensity of the portion of the light pulse scattered or reflected from the scene to form a modulated light pulse portion.
([0013], imaging system sub system comprising: a modulator configured to modulate as a function of time an intensity of the received light pulse to form modulated received light pulse portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a modulator as in Bank in order to generate high quality 3D image effectively.

Regarding claim10, Wernersson teaches the system of claim 9, further comprising: an illuminator configured to illuminate the scene with the predetermined light pulse ([0014-0015],
[0032], fig. 1 light source 110 emitting pulsed flash , fig. 7 step701, capture image data of an object using light for the source of light).

Regarding claim11, Banks teaches system of claim 10, wherein the illuminator is configured to emit the light pulse having a predetermined spectral bandwidth ([0064], light pulse generated within any suitable portion of electromagnetic spectrum e.g.  400nm-700nm ), and the system further comprises a spectral filter configured to pass light in the predetermined spectral bandwidth to the sensor(see fig. 5  filter 522, [0106], filter 522 blocks light at wavelength other than those generated by the illumination system).
It would have been obvious to a person having ordinary skill in the art before the


Regarding claim12, Wernersson teaches the system of claim 9, wherein the system is selected from the group consisting of a 1D imaging system, a 2D imaging system, and a 3D imaging system (fig. 1 image capturing unit 130).

Regarding claim13, Wernersson teaches the system of claim 9, wherein the processor
is included in the sensor (see fig. 1 camera unit 100 includes processor 180).

Regarding claim15, Banks teaches the system of claim 9 wherein the electro-optic modulator includes a Pockels cell ([0017], the modulator comprises a Pockels cell).

Regarding claim18, Wernersson teaches the system of claim 9, wherein the processor is configured to cause the system to sequentially capture the first image and second image with a predetermined time period occurring between the images(fig. 7 step701 and 703 performed sequentially and having a time delay/elapse between taking the first and second image data).

Regarding claim19, Wernersson in view of Banks teaches all the limitations of claim18 above but does not teach the predetermined time period is selected from the group consisting of 50 µs or less and a value between 5ms and 500ms. However, it would have been obvious to a 
Claims16-17 are  rejected under 35 U.S.C. 103 as being unpatentable over Wernersson in view of Banks et al US 2010/0128109 (hereinafter Banks) as applied to claims9-13, 15 above, further in view of Raskar.

Regarding claim16,  Wernersson in view of Banks teaches all the limitations of claim9 above but do not teach and Raskar teaches  cause the sensor to capture a third image of the scene by exposing the sensor to background light from the scene at a different time than the second image([0034-0036], capturing  image 101 while the scene is illuminated, see fig. 5); combine the second image and the third image to produce a combined image(see fig. 5 image 101 and 102 combined to create image 104); and subtract the combined image, instead of the second image, from the first image to produce the processed image(see fig. 5 the combined image 104 subtracted from image 101(third image) to produce image 105).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine two images and subtract the combined image from another image as in Raskar in order to enhance images of indoor and outdoor scenes with large variation of ambient illumination ([0005]).

Regarding claim17, Raskar teaches the system of claim 16, wherein the processor combines the second image and the third image by: weighting second image data to produce a ([0083], combining image gradients using weights).
The motivation for combining the prior arts discussed in claim16 above.

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Banks et al US 2010/0128109 (hereinafter Banks).

Regarding claim20, Hamaguchi teaches  a 3D imaging system (see fig. 1b,3a- 3b, 4b, 5b,6a-6b, 7) (comprising: an illuminator configured to illuminate a scene with a predetermined light pulse(see fig. 1b,3a- 3b, 4b,6a-6b, 7 light source 210); a first sensor configured to output one or more images in response to received light(see fig. 1b,3a- 3b, 4b,6a-6b, 7, first image capturing device 120A, 220A ); a second sensor configured to output one or more images in response to received light(see fig. 1b,3a- 3b, 4b,6a-6b, 7, second image capturing device 120B, 220B ); and a processor(see fig. 1b,3a- 3b, 4b,6a-6b, 7, control device 230) configured to: cause the first sensor to capture a first image of the scene, the first image including background light from the scene and portions of the light pulse reflected or scattered from the scene ([0088], capturing device 120A captures first image signal “first signal-A” , [0091]); cause the first sensor to capture a second image of the scene, the second image including background light from the scene([0088],capturing device 120A captures second image signal “second signal-A” , [0091]); subtract the second image from the first image to produce a first residual image([0089], subtraction between first signal-A and second signal-A), [0091]) ; cause ([0088],capturing device 120B captures first image signal “first signal-B”, [0091]); cause the second sensor to capture a fourth image of the scene, the fourth image including background light from the scene([0088],capturing device 120B captures second image signal “second signal-B”, [0091]); subtract the fourth image from the third image to produce a second residual image([0089], subtraction between first signal-B and second signal-B); and produce a 3D image based on the first residual image and the second residual image([0066-0068], [0083]) but does not teach an electro-optic modulator, located along an optical axis of the system, configured to modulate as a function of time an intensity of the portion of the light pulse scattered or reflected from the scene to form a modulated light pulse portion.
Banks teaches teach an electro-optic modulator, located along an optical axis of the system, configured to modulate as a function of time an intensity of the portion of the light pulse scattered or reflected from the scene to form a modulated light pulse portion ([0013], imaging system sub system comprising: a modulator configured to modulate as a function of time an intensity of the received light pulse to form modulated received light pulse portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a modulator as in Bank in order to generate high quality 3D image effectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484